DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4 are pending. Claims 1-4 have been amended. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Wolf (WO 2009/098645 A1).
Regarding Claim 1: Wolf teaches an ice cube tray (12) that has a plurality of flexible compartments (10) for the formation of ice and a removable lid (16) that is mounted on the ice cube tray (12), wherein the lid (16) has a plurality of windows (20) or flexible slits (having flaps 24 with cuts 26) that can be opened and then returned to their 
Regarding Claim 2: Wolf teaches wherein each of the sections (24 covering cells 10) serving as windows (24 and 26), comprises at least one sheet (16) that is stretched (16 is a flexible lid, page 4, lines 10-18) or open to allow the ice pieces to exit through the lid (16, page 6, lines 7-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan (4,432,529) in view of Wolf (US 2009/098645 A1).
Regarding Claim 1: McMillan teaches an ice cube tray (10) that has a plurality of flexible compartments (40, Column 1, lines 37-49) for the formation of ice (Column 1, lines 44-49) and a removable lid (20) that is mounted on the ice cube tray (10).
McMillan fails to teach wherein the lid has a plurality of windows or flexible slits that can be opened and then returned to their original position to allow the removal of the pieces of ice through them and without removing the lid, where the number of flexible compartments of the ice cube tray is proportional to the number of sections that serve as windows and/or flexible slits.
Wolf, directed towards an ice cube tray, teaches wherein a lid (16) has a plurality of windows or flexible slits (flaps 24 having cuts 26 to make apertures 20) that can be opened and then returned to their original position to allow the removal of pieces of ice through them (page 6, lines 11-18) and without removing the lid (16), where a number of flexible compartments (10) of an ice cube tray (12) is proportional to the number of sections that serve as windows and/or flexible slits (see Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the lid has a plurality of windows or flexible slits that can be opened and then returned to their original position 
Regarding Claim 2: McMillan fails to teach wherein each of the sections serving as windows, comprises at least one sheet that is stretched or open to allow the ice pieces to exit through the lid.
Wolf teaches wherein each of sections serving as windows (24 and 26), comprises at least one sheet (16) that is stretched or open to allow ice pieces (ice formed in cells 10) to exit through a lid (16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each of the sections serving as windows, comprises at least one sheet that is stretched or open to allow the ice pieces to exit through the lid to the structure of McMillan as taught by Wolf in order to advantageously provide the ability to select individual pieces of ice from the tray and leave the remainder in the tray until desired use via the flexibility of the lid and tray (see selection of one cell 10 in Figure 4, of Wolf, page 2, lines 25-29, page 4, lines 10-18).  
Regarding Claim 3: McMillan further teaches wherein the lid (20) of the ice cube tray (10) has a small lid (26) that allows water to enter without having to open the lid (10) of the ice cube tray (10).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US 2009/098645 A1) in view of Cederroth et al. (4,899,976), hereafter referred to as “Cederroth.”
Regarding Claim 4: Wolf fails to teach wherein the flexible compartments for forming the pieces of ice may have smaller, thin or pointed forms in its base or lower section.
Cederroth, directed towards an ice cube tray (1), teaches wherein flexible compartments (12) for forming pieces of ice (40) may have smaller, thin or pointed forms in its base (10) or lower section (see ridges 16, Figures 4-5, bottom of 14 having ridge 16, Column 4, lines 36-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the flexible compartments for forming the pieces of ice may have smaller, thin or pointed forms in its base or lower section to the structure of Wolf as taught by Cederroth in order to advantageously provide a protuberance to provide an embossment of sufficient depth in the formed ice cube (see Cederroth, Column 4, lines 59-64). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McMillan (4,432,529) in view of Wolf (US 2009/098645 A1) as applied to claim 1 above, and further in view of Cederroth et al. (4,899,976), hereafter referred to as “Cederroth.”
Regarding Claim 4: McMillan modified supra fails to teach wherein the flexible compartments for forming the pieces of ice may have smaller, thin or pointed forms in its base or lower section.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the flexible compartments for forming the pieces of ice may have smaller, thin or pointed forms in its base or lower section to the structure of McMillan modified supra as taught by Cederroth in order to advantageously provide a protuberance to provide an embossment of sufficient depth in the formed ice cube (see Cederroth, Column 4, lines 59-64).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fox et al. (3,937,438).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/PAUL ALVARE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/KIRSTIN U OSWALD/Examiner, Art Unit 3763